CONGER, District Judge.
The objection to interrogatory No. 3 is sustained. I do not regard the view expressed on this point in the Eastern District of Pennsylvania as proper. See, for example, De Bruce v. Pennsylvania R. Co., D.C.E.D.Pa.1947, 6 F.R.D. 403. The Supreme Court in Hickman v. Taylor, 329 U.S. 495, page 504, 67 S.Ct. 385, page 390, 91 L.Ed. 451, stated that “Rule 33 [Federal Rules of Civil Procedure, 28 U.S. C.A.], does not make provision for such production, even when sought in connection with permissible interrogatories.” This is obviously true, and I so hold.
The other objections were disposed of on the argument.
Settle order